 


114 HR 2472 IH: Everson Walls and Ron Springs Gift for Life Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2472 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Clay (for himself and Mr. Graves of Missouri) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to establish a National Organ and Tissue Donor Registry Resource Center, to authorize grants for State organ and tissue donor registries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Everson Walls and Ron Springs Gift for Life Act of 2015. 2.National Organ and Tissue Donor Registry Resource CenterPart H of title III of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by inserting after section 371A the following: 
 
371B.National Organ and Tissue Donor Registry Resource Center 
(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, shall establish a National Organ and Tissue Donor Registry Resource Center (referred to in this section as the Center). (b)DutiesThe Center shall— 
(1)advance the development, expansion, and evaluation of State organ and tissue donor registries; (2)facilitate timely access to and exchange of accurate donor information between State registries 7 days each week on a 24-hour basis; 
(3)ensure that State organ and tissue donor registries funded through section 371C are in compliance with the requirements described in such section, including the operating standards described in section 371C(d); (4)provide technical assistance to States for the establishment and operation of State organ and tissue registries; and 
(5)maintain a registry information clearinghouse, including by maintaining a Web site, to collect, synthesize, and disseminate best practices information about organ and tissue donor registries. (c)Authorization of appropriationsNo additional funds are authorized to be appropriated for the purpose of carrying out this section. This section shall be carried out, for fiscal years 2016 through 2020, using amounts otherwise available for such purpose.. 
3.Grants for State organ and tissue donor registriesPart H of title III of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by inserting after section 371B, as inserted by section 2, the following:  371C.Grants for State organ and tissue donor registries (a)Program authorizedThe Secretary shall award grants or cooperative agreements to eligible entities to support the development, enhancement, expansion, and evaluation of State organ and tissue donor registries. 
(b)DefinitionIn this section, the term eligible entity means a State agency or a State contracted entity. (c)Use of fundsAs a condition on the receipt of a grant or cooperative agreement under this section, an eligible entity shall agree to use the grant or cooperative agreement— 
(1)to develop, expand, or maintain a State organ and tissue donor registry; and (2)to establish benchmarks for improvement in organ and tissue donation in the State. 
(d)Operating standardsAs a condition on the receipt of a grant or cooperative agreement under this section for a State organ and tissue donor registry, an eligible entity shall agree to maintain the registry in accordance with the following: (1)The registry must allow a donor or any other person authorized by the donor to include in the registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift. 
(2)The registry must be accessible to any qualified organ procurement organization described in section 371(b) to allow the organization to obtain relevant information on the registry to determine, at or near the death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift. (3)The registry must be accessible as described in paragraphs (1) and (2) 7 days each week on a 24-hour basis. 
(4)The registry must ensure that personally identifiable information on the registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor or prospective donor for any purpose other than to determine, at or near the death of the donor or prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift. (e)ApplicationTo seek a grant or cooperative agreement under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(f)ReportAs a condition on the receipt of a grant or cooperative agreement under this section, not later than 180 days after receipt of the grant or cooperative agreement, and every 180 days thereafter (through the date of completion of the activities funded through the grant or cooperative agreement), an eligible entity shall prepare and submit a report to the Secretary that— (1)describes the manner in which such entity has used amounts received through the grant or cooperative agreement; and 
(2)assesses initiatives that may be replicated in other States. (g)Authorization of appropriationsNo additional funds are authorized to be appropriated for the purpose of carrying out this section. This section shall be carried out, for fiscal years 2016 through 2020, using amounts otherwise available for such purpose.. 
4.Limitation on liabilityPart H of title III of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by inserting after section 371C, as inserted by section 3, the following:  371D.Limitation on liabilityNo person may be held civilly liable by reason of having harvested or taken an individual’s organs or tissues without having obtained valid consent for the harvesting or taking, if— 
(1)such person has verified that, at the time of the harvesting or taking, the individual is registered as a donor with a State organ and tissue donor registry; and (2)the harvesting or taking is within the scope of the consent given by such individual for purposes of such registration.. 
5.Study on feasibility of establishing a living donor databaseSection 371A of the Public Health Service Act (42 U.S.C. 273a) is amended— (1)by striking The Secretary may establish and inserting (a) In general.—The Secretary may establish; and 
(2)by adding at the end the following:  (b)StudyNot later than 1 year after the date of the enactment of the Everson Walls and Ron Springs Gift for Life Act of 2015, the Comptroller General of the United States shall— 
(1)complete a study to determine the feasibility of establishing a living donor database for the purpose of tracking the short- and long-term health effects for such donors associated with living organ donation; and (2)submit a report to the Congress on the results of such study.. 
 
